Mathews J.

delivered the opinion of the Court.
This action is commenced and prosecuted for the purpose of recovering from the defendants the amount of Parish taxes, for the year 1827. It is against the late Sheriff of the Parish of St. Landry and his sureties on a bond taken for the faithful collection of said taxes. The plaintiffs obtained judgment in the Court below from which the defendants appealed.
The grounds of defence on the part of the sureties as delineated in the answer, are as follow.
1. Haw was not legally sheriff for the year 1827.
2. The sureties have lost their tacit mortgage on the property of their principal, in consequence of the neglect of the plaintiffs to have the bond recorded.
3. They illegally suffered his property to be seized and sold to pay the taxes due to the state.
4. That when the appellants agreed to become the sureties of Haw, it was on condition that "William Haslett should
join them in the bond.
5. Indulgence given to the principal by the plaintiffs.
The obligation was entered into between Haw as sheriff and persons duly and legally authorised to provide for the faithful collection of the Parish taxes for the year specified in the condition of the bond: and whether he was sheriff de jure or not, he was the lawful collector of the Parish by ap-v J r pointmentor consent of the power whose business it was to see to the collection of these taxes. He was sheriff de fac-to, and, as such, is acknowledged by his sureties in assuming that situation, by signing the instrument of writing wherein , , . ° they took on themselves the obligation resulting from their agreement, and should not now be permitted to deny the capacity of their principal thus acknowledged.
As to the second means of defence, it is believed, that no ¶ . . _ . legal mortgage remained to the state or Parish on the pro*48perty of its collecting officers, having been abrogated by the .Louisiana Lode of 1825. This subject came regularly before the Supreme Court in the case of the state vs. WrigMs Administrators; and the articles of the Code in relation there-received an interpretation against the pretensions of the present defendants. See 8 Mar. N. S. 216. r
is6 of* the stated the propertyS^>f its collecting officers since the adoption of the Louisiana Codein 1825.
The parish los-righfa°against the sureties of its coi* lecting officers, by execution"^ the state issued against such officers for arrearages of
Parol testimony is inadmissible to shew that another person was to have signed a surety bond, in addition, when the bond itself does not shew such an’inforerme!
en^by^ot^smng the principal will sureties, unaccom-time. pres?d bgrant ***?
The third ground of defence seems to us to be wholly ° J untenable. Why the Parish should lose its rights against the sureties of Haw, evidenced by a solemn written obligá-hon, because its officers did not interfere in any or every Pursu^ made by third persons against him,'we are totally at a loss to imagine,
On the ■ fourth mean of defence, a bill of exceptions arose ,. , , ... in the Court below to the opmion of the judge by which testimony was rejected, offered in its support.
It is stated that the officers of the Parish agreed to take as sureties the persons who signed the bond on which the present action is founded, and another, viz: Haslett; but the 1 bond was deposited with the Parish Judge, without the additional signature; and although perhaps not regularly accept-e(j at pme of its execution, the obligees by this suit have ^ . . clearly demonstrated their will to accept it, without the ad- . . dition of Haslett name.
, , , . , The instrument itself affords no evidence whatever that he was to have become a co-obligor, or any indication that applicants did not agree to bind themselves without him. It appears by the testimony that Haw was entrusted to procure the signatures of his sureties; and if he violated any confidence placed in him by them individually, in delivering ' the bond without Haslett’s signature, his want of good faith in that respect ought not to be visited on the Parish, the officers of which seem to have finally accepted of less security than was in the first instance offered. The evil effects of this conduct (if they exist) must fall on the party confiding— viz: the signers of the bond. We are of opinion that the *49testimony was properly rejected and consequently this •» /»*•/» r ground oí defence fails.
The indulgence given by the plaintiffs, in not immediately prosecuting their action, unaccompanied by an express grant of time to the principal, has not the effect to destroy the obligations of the sureties.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs.